                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8

                                   9     FINJAN, INC.,                                      Case No. 17-cv-00072-BLF
                                  10                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                  11             v.                                         MOTION TO SEAL AT ECF 315
                                  12     CISCO SYSTEMS INC.,                                [Re: ECF 315]
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14

                                  15          Before the Court is Defendant’s administrative motion to file under seal portions of the

                                  16   briefing and exhibits submitted in connection with Defendant’s Motion to Strike Plaintiff’s Expert

                                  17   Reports on Infringement (ECF 312). ECF 315. For the reasons that follow, the motion to seal is

                                  18   GRANTED.

                                  19     I.   LEGAL STANDARD
                                  20          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  21   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  22   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  23   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  24   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  25   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  26   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  27   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  28   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                   1   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                   2          Parties moving to seal documents must also comply with the procedures established by

                                   3   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   4   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   5   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   6   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   7   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   8   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   9   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                  10   document” that indicates “by highlighting or other clear method, the portions of the document that

                                  11   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  12   filing of the Administrative Motion to File Under Seal, the Designating Party must file a
Northern District of California
 United States District Court




                                  13   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  14   is sealable.” Civ. L.R. 79-5(e)(1).

                                  15    II.   DISCUSSION
                                  16          The Court has reviewed Defendant’s sealing motion and the declaration of the designating

                                  17   party submitted in support thereof. The Court finds that Defendant has articulated compelling

                                  18   reasons to seal certain portions of the requested documents. The proposed redactions are narrowly

                                  19   tailored. The Court’s rulings on the sealing requests are set forth in the table below.

                                  20     ECF         Document to be                   Result                          Reasoning
                                         No.            Sealed:
                                  21     315-4   Cisco Systems, Inc.’s       GRANTED as to the            If filed publicly, this confidential
                                  22             Motion to Strike            highlighted portions at      information could be used to
                                                 Finjan’s Expert Reports     pg. 1, at line 13;           Cisco’s disadvantage by
                                  23             on Infringement in          pg. 2, at lines 22-23;       competitors, as it reveals the
                                                 View of the Orders          pg. 2, at line 25,           identification, organization, and/or
                                  24             Dated June 11, 2019         pg. 3, at line 9,            operation of Cisco’s proprietary
                                                 and July 7, 2019            pg. 3 at lines 17-21;        products. Bartow Decl. ¶¶ 3–5,
                                  25             (“Cisco’s Motion ”).        pg. 4 at line 5-7;           ECF 315-1. In particular, Cisco’s
                                  26                                         pg. 6 at line 6-12;          competitors could use this
                                                                             pg. 8 at lines 1-2;          confidential information to map
                                  27                                         pg. 10 at lines 7;           proprietary features of Cisco’s
                                                                             pg. 10 at lines 10-11; and   products. Id.
                                  28                                         pg. 10 at lines 14-15.
                                                                                         2
                                   1   ECF         Document to be                Result                       Reasoning
                                       No.            Sealed:
                                   2   315-8   Portions of Exhibit B to GRANTED as to the         If filed publicly, this confidential
                                   3           the Declaration of       highlighted portions at   information could be used to
                                               Jarrad M. Gunther In     pgs. 1-2.                 Cisco’s disadvantage by
                                   4           Support of Cisco’s                                 competitors, as it reveals the
                                               Motion.                                            identification, organization, and/or
                                   5                                                              operation of Cisco’s proprietary
                                                                                                  products. Bartow Decl. ¶¶ 3–5.
                                   6                                                              In particular, Cisco’s competitors
                                   7                                                              could use this confidential
                                                                                                  information to map proprietary
                                   8                                                              features of Cisco’s products. Id.

                                   9   315-10 Portions of Exhibit C to GRANTED as to the          If filed publicly, this confidential
                                              the Declaration of 315- highlighted portions at     information could be used to
                                  10          Jarrad M. Gunther In     pg. 1.                     Cisco’s disadvantage by
                                              Support of Cisco’s                                  competitors, as it reveals the
                                  11          Motion.                                             identification, organization, and/or
                                                                                                  operation of Cisco’s proprietary
                                  12
Northern District of California




                                                                                                  products. Bartow Decl. ¶¶ 3–5.
 United States District Court




                                  13                                                              In particular, Cisco’s competitors
                                                                                                  could use this confidential
                                  14                                                              information to map proprietary
                                                                                                  features of Cisco’s products. Id.
                                  15
                                       315-12 Exhibit D to the      GRANTED as to the             If filed publicly, this confidential
                                  16          Declaration of Jarrad entire document.              information could be used to
                                              M. Gunther In Support                               Cisco’s disadvantage by
                                  17          of Cisco’s Motion.                                  competitors, as it reveals the
                                              (Excerpts of the                                    identification, organization, and/or
                                  18
                                              February 19, 2019                                   operation of Cisco’s proprietary
                                  19          Deposition Transcript                               products. Bartow Decl. ¶¶ 3–5.
                                              of Matthew Watchinski                               In particular, Cisco’s competitors
                                  20          – designated Highly                                 could use this confidential
                                              Confidential –                                      information to map proprietary
                                  21          Attorneys Eyes Only)                                features of Cisco’s products. Id.
                                  22   315-14 Exhibit E to the        GRANTED as to the           If filed publicly, this confidential
                                              Declaration of Jarrad   entire document.            information could be used to
                                  23          M. Gunther In Support                               Cisco’s disadvantage by
                                              of Cisco’s Motion.                                  competitors, as it reveals the
                                  24
                                              (Excerpts of the Expert                             identification, organization, and/or
                                  25          Report of Eric Cole,                                operation of Cisco’s proprietary
                                              Ph.D. Regarding                                     products. Bartow Decl. ¶¶ 3–5.
                                  26          Infringement by Cisco                               In particular, Cisco’s competitors
                                              Systems, Inc. of Patent                             could use this confidential
                                  27          Nos. 6,154,844 and                                  information to map proprietary
                                              8,677,494 – designated                              features of Cisco’s products. Id.
                                  28
                                                                                     3
                                   1   ECF        Document to be               Result                     Reasoning
                                       No.           Sealed:
                                   2           Highly Confidential –
                                   3           Attorneys Eyes Only)
                                       316-1   Exhibit F to the          GRANTED as to the   If filed publicly, this confidential
                                   4           Declaration of Jarrad     entire document.    information could be used to
                                   5           M. Gunther In Support                         Cisco’s disadvantage by
                                               of Cisco’s Motion, in its                     competitors, as it reveals the
                                   6           entirety. (Excerpts of                        identification, organization, and/or
                                               the Expert Report of                          operation of Cisco’s proprietary
                                   7           Nenad Medvidovic,                             products. Bartow Decl. ¶¶ 3–5.
                                               Ph.D. Regarding                               In particular, Cisco’s competitors
                                   8           Infringement by Cisco                         could use this confidential
                                   9           Systems, Inc. of Patent                       information to map proprietary
                                               No. 7,647,633 –                               features of Cisco’s products. Id.
                                  10           designated Highly
                                               Confidential –
                                  11           Attorneys Eyes Only)
                                  12   315-16 Exhibit G to the          GRANTED as to the    If filed publicly, this confidential
Northern District of California
 United States District Court




                                              Declaration of Jarrad     entire document.     information could be used to
                                  13          M. Gunther In Support                          Cisco’s disadvantage by
                                              of Cisco’s Motion, in its                      competitors, as it reveals the
                                  14          entirety. (Excerpts of                         identification, organization, and/or
                                  15          the Expert Report of                           operation of Cisco’s proprietary
                                              Michael Mitzenmacher,                          products. Bartow Decl. ¶¶ 3–5.
                                  16          Ph.D. Regarding                                In particular, Cisco’s competitors
                                              Infringement by Cisco                          could use this confidential
                                  17          Systems, Inc. of Patent                        information to map proprietary
                                              Nos. 6,804,780 and                             features of Cisco’s products. Id.
                                  18
                                              8,141,154 – designated
                                  19          Highly Confidential –
                                              Attorneys Eyes Only)
                                  20   315-18 Exhibit H to the          GRANTED as to the    If filed publicly, this confidential
                                  21          Declaration of Jarrad     entire document.     information could be used to
                                              M. Gunther In Support                          Cisco’s disadvantage by
                                  22          of Cisco’s Motion, in its                      competitors, as it reveals the
                                              entirety. (Appendix                            identification, organization, and/or
                                  23          D1– designated Highly                          operation of Cisco’s proprietary
                                              Confidential –                                 products. Bartow Decl. ¶¶ 3–5.
                                  24
                                              Attorneys Eyes Only)                           In particular, Cisco’s competitors
                                  25                                                         could use this confidential
                                                                                             information to map proprietary
                                  26                                                         features of Cisco’s products. Id.

                                  27   315-20 Exhibit I to the         GRANTED as to the     If filed publicly, this confidential
                                              Declaration of Jarrad    entire document.      information could be used to
                                  28          M. Gunther In Support                          Cisco’s disadvantage by
                                                                                  4
                                   1     ECF        Document to be                Result                      Reasoning
                                         No.           Sealed:
                                   2             of Cisco’s Motion, in its                        competitors, as it reveals the
                                   3             entirety. (Appendix D1                           identification, organization, and/or
                                                 Supplement–                                      operation of Cisco’s proprietary
                                   4             designated Highly                                products. Bartow Decl. ¶¶ 3–5.
                                                 Confidential –                                   In particular, Cisco’s competitors
                                   5             Attorneys Eyes Only)                             could use this confidential
                                                                                                  information to map proprietary
                                   6                                                              features of Cisco’s products. Id.
                                   7

                                   8   III.   CONCLUSION

                                   9          For the foregoing reasons, the Court hereby GRANTS Defendant’s motion to seal at

                                  10   ECF 315. No further action is necessary.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: September 3, 2019

                                  15                                                ______________________________________
                                                                                    BETH LABSON FREEMAN
                                  16                                                United States District Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
